In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-3398

IN RE:

    P ATRICK J. R YAN,
                                                    Debtor-Appellant.

P ATRICK J. R YAN,
                                                  Plaintiff-Appellant,
                                  v.

U NITED S TATES OF A MERICA,
                                                 Defendant-Appellee.


                        On Appeal from the
               United States Bankruptcy Court for the
            Northern District of Illinois, Eastern Division.
            No. 11 B 34346—A. Benjamin Goldgar, Judge.



         A RGUED A PRIL 15, 2013—D ECIDED JULY 8, 2013




  Before R IPPLE, R OVNER, and W ILLIAMS, Circuit Judges.
  R OVNER, Circuit Judge. Patrick James Ryan failed to
pay his federal income taxes for 2006, 2007, 2008, 2009,
and 2010, resulting in outstanding liabilities totaling
at least $136,898.93. In January 2011, pursuant to Internal
2                                               No. 12-3398

Revenue Code § 26 U.S.C. 6323, the IRS recorded a
notice of federal tax lien against Ryan’s possessions
with the Cook County Recorder of Deeds with respect
to the liabilities for 2006-09.
   On August 23, 2011, Ryan filed a voluntary Chapter 13
bankruptcy petition. 11 U.S.C. §§ 1301 et seq. At that
time, he had personal possessions worth $1,625. He
subsequently filed an adversary proceeding entitled
“Complaint to Determine Nature and Extent of Federal
Tax Lien,” in which he admitted that he owed tax
liabilities for 2006 through 2010 and that a federal tax
lien had been recorded for liabilities for 2006 through
2009. He further alleged that his residence had been
sold for delinquent real estate taxes and that he did not
own a bank account, vehicle, or retirement account.
Because the total value of his possessions was $1,625,
Ryan alleged that pursuant to Bankruptcy Code § 506(a),
the IRS’s secured claim for the 2009 tax was limited to
that amount, and that the remainder of the IRS’s claim
was unsecured. 11 U.S.C. § 506(a). Ryan also asserted
that under Bankruptcy Code § 506(d), the amount of the
tax lien that exceeded $1,625 was void. 11 U.S.C. § 506(d).
  Section 506(a) of the Bankruptcy Code separates loans
into secured and unsecured portions. In re Wright, 492
F.3d 829, 830 (7th Cir. 2007). As we explained in In re
Howard, 597 F.3d 852, 854 (7th Cir. 2010), “[t]he bank-
ruptcy judge first determines the market value of the
collateral . . . [and] [t]he creditor’s claim is treated as a
secured claim to the extent of that value.” If the value
is less than the unpaid balance of the secured loan, the
No. 12-3398                                                3

difference is considered an unsecured claim of the
creditor. Id.; 11 U.S.C. § 506(a)(1). Here, the United States
conceded that pursuant to § 506(a), its secured claim was
limited to $1,625 for purposes of plan confirmation, but
maintained that § 506(d) did not authorize the bank-
ruptcy court to void the federal tax lien to the extent
that it exceeded $1,625. The bankruptcy court sided with
the government, holding that § 506(d) as interpreted by
the Supreme Court in Dewsnup v. Timm, 502 U.S. 410
(1992), did not allow Ryan to void, or “strip down” the
lien, and granted judgment on the pleadings under Fed.
R. Civ. P. 12(c). The sole issue on appeal is whether
the bankruptcy court erred in that determination.
  Section 506(d) of the Code provides:
    (d) To the extent that a lien secures a claim against
    the debtor that is not an allowed secured claim, such
    lien is void, unless—
    (1) such claim was disallowed only under section
    502(b)(5) or 502(e) of this title; or
    (2) such claim is not an allowed secured claim due
    only to the failure of any entity to file a proof of
    such claim under section 501 of this title.
11 U.S.C.A. § 506. In Dewsnup, the Supreme Court con-
sidered the proper interpretation of that language, and
held that §§ 506(a) and 506(d) did not have to be read
together, and that the term “allowed secured claim” in
§ 506(d) was not defined by reference to § 506(a). Instead,
the Court determined that, consistent with pre-Code
rules that liens pass through bankruptcy unaffected, the
4                                              No. 12-3398

term “allowed secured claim” in § 506(d) means a claim
that is, first, allowed under § 502 and, second, secured by
a lien enforceable under state law, without regard to
whether that claim would have been deemed secured or
unsecured under § 506(a). Id. at 777-78; In re Woolsey,
696 F.3d 1266, 1273 (10th Cir. 2012). Under that inter-
pretation, Ryan would not be entitled to void the lien
in this case. With the exception of a conclusory argu-
ment without adequate development or citation, Ryan
does not dispute that the lien is allowed and secured if
the Dewsnup interpretation is applied to this Chapter 13
context, and that argument is therefore waived (and
is, in any event, meritless). Bank of America, N.A. v.
Vluechamy, 643 F.3d 185, 189-90 (7th Cir. 2011) ; MMG
Financial Corp. v. Midwest Amusements Park, LLC, 630
F.3d 651, 659 (7th Cir. 2011). Instead, Ryan contests
the applicability of the Dewsnup interpretation to the
Chapter 13 context at all.
  Ryan maintains that § 506(d) should be interpreted
differently in his case than in Dewsnup because his peti-
tion was filed under Chapter 13 whereas Dewsnup
involved Chapter 7. Ryan points out that in defining
the terms in § 506(d), the court focused on the concerns
underlying Chapter 7 bankruptcy and interpreted it
in a manner consistent with those concerns. Unlike
Chapter 7, Chapter 13 involves a different set of con-
cerns, with its goal of reorganization and repay-
ment without necessitating the liquidation of assets. See
Thompson v. General Motors Acceptance Corp., LLC, 566
F.3d 699, 705 (7th Cir. 2009).
No. 12-3398                                              5

   The obvious problem with that argument is that § 103(a)
of the Code states that: “Except as provided in sec-
tion 1161 of this title, chapters 1, 3, and 5 of this title
apply in a case under chapter 7, 11, 12, or 13 of this
title . . . .” 11 U.S.C. § 103. The exception in § 1161 is
inapplicable here, as it merely provides that certain
sections of the Code do not apply “in a case concerning
a railroad.” Accordingly, § 506(d), which is part of
Chapter 5, applies equally to cases under Chapter 7 and
Chapter 13. In fact, Ryan does not contest that under
§ 103(a), § 506(d) applies to both Chapter 13 and
Chapter 7 petitions, and he does not seek to carve out
an exception to that rule for § 506(d). Instead, his argu-
ment is that the language in § 506(d) should be inter-
preted differently in Chapter 13 than in Chapter 7 cases
because to hold otherwise would be contrary to the
purposes of those statutory vehicles. This argument is
not based on any language in § 506(d) that would signal
differential treatment. In fact, the language of § 506(d)
is straightforward, and does not indicate any intent for
the terms to have meanings that differ based upon the
circumstances. To the contrary, § 103(a) provides clear
evidence that § 506(d) was to apply equally to Chapters 7
and 13.
  In a transparent attempt to avoid that straightforward
application, Ryan asserts that the Supreme Court in
Dewsnup was not really interpreting the term “allowed
secured claim” differently in § 506(d) than § 506(a), but
rather was simply adding an anti-modification provi-
sion in § 506(d) for Chapter 7 cases. That argument is so
at odds with the plain language of Dewsnup as to be
6                                                No. 12-3398

created from whole cloth. Nothing in Dewsnup indicated
that the Court was adding an anti-modification provi-
sion to § 506(d) that would apply to Chapter 7 cases
alone, and in fact, it would be beyond remarkable for
the Supreme Court to simply fabricate its own statutory
provision. There is no basis in law or fact for this argu-
ment.
  Ryan is left, then, with arguing that we should
interpret § 506(d) differently in Chapter 13 in order to
fulfill the purposes of Chapter 13, and because a contrary
interpretation would leave him without a remedy. In
support of that argument, Ryan sets forth at length
the deleterious impact that such an interpretation
would have on the bankruptcy code in general and on
individual debtors. There are multiple problems with
this argument. First, many courts and commentators
have noted that Chapter 13 provides alternative means
of voiding liens, and therefore the absence of that option
under § 506(d) does not necessarily leave a petitioner
without any means of achieving that goal. See Woolsey,
696 F.3d at 1278-79 and cases cited therein; 4 Collier on
Bankruptcy ¶ 506.06 [1][c] (16th ed. 2013) (“Collier”). In
fact, Ryan’s interpretation does not achieve statutory
harmony as he suggests, because it could render more
specific language in Chapter 13 irrelevant. As a leading
bankruptcy treatise discussed, § 506(d) applied as Ryan
suggests would provide lien stripping without any of
the safeguards set forth in §§ 1129(b), 1225, and 1325
governing the treatment of secured claims and lien
rights. Collier at ¶ 506.06 [1][c]. For instance, § 1123(b)(5)
permits the proponent of a plan to modify the rights of
No. 12-3398                                            7

holders of secured claims “other than a claim secured
only by a security interest in real property that is the
debtor’s principal residence . . .,” but that provision
would be entirely subsumed within an interpretation of
§ 506(d) that allowed the adjustment of the lien rights
without any such exceptions or limitations. Id.
  Ryan argues that the alternative remedies identified
by those courts and commentators are not in fact
available here and that even if generally available, they
are not options for him because the United States has
not waived its sovereign immunity with respect to those
provisions. There is no support for basing statutory
interpretation on the government’s decision to waive,
or not waive, sovereign immunity. In fact, that argu-
ment reveals the underlying problem with Ryan’s
position here. He encourages us to read the terms in a
manner that maximizes the Congressional intent, but
for Ryan that is dependent here on the Chapter in-
volved and the government’s decision not to waive sov-
ereign immunity. Our role in interpreting a statute
does not extend to rewriting that statute based upon
the individual circumstances of each litigant to ensure
that Congressional purposes are attained. It is the
province of the legislature to choose language that maxi-
mizes its own purposes, and for the courts to give that
language its plain meaning or, where it is ambiguous,
to interpret it in the manner most consistent with the
statutory language as a whole, its purpose, and in a
manner that will render it constitutional.
  The Supreme Court in Clark v. Martinez, 543 U.S. 371
(2005), addressed a similar argument that a statute
8                                                No. 12-3398

should be given differing meanings based on divergent
applications, and the court held that the language of a
statute should be read consistently. In Clark, the Court
considered a statute that provided that aliens “may be
detained beyond the removal period” if they were
(1) inadmissible under 8 U.S.C. § 1182, (2) removable
under 8 U.S.C. §§ 1227(a)(1)(C), (a)(2), or (a)(4), or
(3) determined to be at risk to the community or unlikely
to comply with an order of removal. Id. at 377. In an
earlier opinion in Zadvydas v. Davis, 533 U.S. 678 (2001), the
Court had held that for aliens in the second category,
the provision authorized detention only as long as rea-
sonably necessary to remove the aliens from the coun-
try. The question in Clark was whether that construction
applied to aliens in the first category as well. 543 U.S.
at 377-78. The Clark Court noted that in Zadvydas it had
stated that “[a]liens who have not yet gained initial
admission to this country would present a very different
question.” Id. at 378. In fact, the Court in Clark did not
contest that the statutory purpose and the constitutional
concerns that influenced the statutory construction in
Zadvydas were not present for aliens in the first category
such as the ones before it in Clark. Id. at 380.
  The Court nevertheless held that such disparity
cannot justify giving the statute a different meaning for
one set of aliens than another, noting that “[i]t is not at
all unusual to give a statute’s ambiguous language a
limiting construction called for by one of the statute’s
applications, even though other of the statute’s appli-
cations, standing alone, would not support the same
limitation.” Id. Because the operative language of the
No. 12-3398                                              9

statute applied without differentiation to all three cate-
gories of aliens, the Court held that the meaning must
be consistent because “[t]o give these same words a
different meaning for each category would be to invent
a statute rather than interpret one.” Id. at 378.
  Section 506(d) similarly does not distinguish claims
under Chapter 7 from those under Chapter 13. The lan-
guage is uniform and does not lend itself to any
differential treatment, and § 103(a) renders the provi-
sion applicable to Chapter 7 and Chapter 13 without
distinction. Similar to the situation in Clark, because
the statute applies to Chapter 7 and Chapter 13 without
distinction, to give those words a different meaning for
Chapter 13 than Chapter 7 would be to invent a statute
rather than interpret it.
  Ryan relies on court decisions that have refused to
extend the interpretation of “secured” in § 506(d) to other
provisions within § 506, but the two arguments are not
congruous. It is rare enough to interpret the same
language differently in distinct statutory sections, but is
an entirely different matter for a court to give a term a
different meaning in the same statutory provision. See
Woolsey, 696 F.3d at 1277 and cases cited therein. It is
the latter argument that the Court rejected in Clark. Id.
  The Tenth Circuit in Woolsey, 696 F.3d 1266, addressed
the precise issue before us today in a thorough decision,
concluding that the Dewsnup interpretation of § 506(d)
applied equally to a Chapter 13 petition and in fact
our analysis above parallels that court’s decision. Al-
though noting the substantial criticism directed at the
10                                              No. 12-3398

Dewsnup opinion, and the rejection of that interpretation
in other bankruptcy sections, the Woolsey court held
that under Clark, the language should be given a con-
sistent interpretation. Id. at 1272-78. In light of § 103(a),
which applies the provisions of § 506(d) to Chapter 13
as well as Chapter 7, and Clark, the Woolsey court held
that there was no reasoned basis to give § 506(d) one
meaning in the Chapter 7 context and a different
meaning in the Chapter 13 situation. Id. at 1277. In fact,
the Woolsey court emphasized the danger of such
differing interpretations, stating:
     Not only is the rule against multiple interpretations
     of the same statute well entrenched, it is of special
     importance. Without it, even a statutory term used
     but a single time in a single statute risks never
     settling on a fixed meaning. And this surely would
     leave citizens at sea, only and always guessing at
     what the law might be held to mean in the unique
     “fact situation” of the next case—a result in no
     little tension with the rule of law itself.
Id. at 1277-78. We agree with Woolsey, and join it in
holding that the Court’s interpretation of § 506(d) in
Dewsnup applies in Chapter 13 cases as well. Ryan
fails to raise or properly develop any other meritorious
arguments. Accordingly, the decision of the bankruptcy
court is A FFIRMED.




                            7-8-13